Title: From George Washington to Robert Cary & Company, 25 January 1762
From: Washington, George
To: Robert Cary & Company



Gentlemen,
Mount Vernon 25th January 1762.

By way of Whiteha[ve]n I am furnished with an oppertunity of desiring the favour of you to place the last half years Interest due on Bank-Stock at Michaelmas, to the credit of Miss Patcy Custis’s Account and that you will for the time to come appropriate the said Interest as it arises to the same use that Stock being Assigned her in part of her Fortune.
If this Letter shoud reach your hands in time please to add to my Invoice of October the 12th the following Articles—Viz.

15 yards of handsome Stuff for a Gown for Mrs Washington
3 pieces of Ribbon for trimg a Negligee—Inclosd colour
2 handsome garland Stomachers
50 yards of Small Cord proper for Leading Lines
1 dozn Plow Bridles of the very cheapest sort
15 yards thick Duffield—light colour
2 pr of Sheep Sheers
1 Hunting Whip
1 dozn Iron Potts—to hold from 4 to Ten Gallon’s
1 Cross cut Saw—best sort
10 lb. Isinglass
4 pair best large Bed Blankets
1 piece of blue and white cotton Holland

A Report prevails here that Captn Coverdale (by whom I Shipd you twelve Hhds Tobo) is taken—but I am in hopes your next will contradict it. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

